Citation Nr: 1532751	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  04-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to November 24, 2008.

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 24, 2008.


REPRESENTATION

Appellant represented by:	Joseph E. Moore, Attorney


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1968, including combat service in the Republic of Vietnam, and his decorations include the Army Commendation Medal with "V" device.

These matters came before the Board of Veterans' Appeals (Board) from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 30 percent evaluation.  Jurisdiction over the Veteran's claims file has since been transferred to the Wilmington, Delaware RO.

The issue of entitlement to an initial rating in excess of 50 percent for PTSD has been bifurcated to reflect staged rating considerations in the analysis below.

In a September 2006 decision, the Board increased the initial rating to 50 percent.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2007, the Court granted the parties joint motion for remand, vacating the September 2006 decision to the extent that it denied a rating in excess of 50 percent for PTSD.  The Board remanded the appeal for additional development of the record in November 2007.

While the appeal was in remand status, the RO issued a January 2009 rating decision which assigned a 70 percent evaluation for PTSD, effective November 24, 2008.  In July 2010, the Board again remanded the appeal.

In a September 2011 decision, the Board again denied the Veteran's claim for increase.  The Veteran appealed to the Court.  In May 2012 the Court granted the parties' joint motion for remand.  The appeal was returned to the Board for action consistent with the terms of the joint motion.

The Board notes that in a November 2013 statement, the Veteran's attorney specified that the Veteran was satisfied with the rating assigned to his PTSD from November 24, 2008.

In December 2013, the Board denied a disability rating in excess of 50 percent prior to November 24, 2008.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2014 the Court granted the parties joint motion for remand, vacating the December 2013 decision to the extent that it denied a rating in excess of 50 percent for PTSD prior to November 28, 2008.  

In the December 2013 Board decision, the Board remanded the issue of TDIU for further development, as that development is still underway, the issue may not yet be considered on its merits.

The issue of entitlement to an extraschedular rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his PTSD was productive of occupational and social impairment, with deficiencies in most areas, prior to November 24, 2008; however, the preponderance of the evidence during this period shows that his PTSD was not productive of total occupational and social impairment.


CONCLUSION OF LAW

Prior to November 24, 2008, the criteria for an initial schedular rating of 70 percent for PTSD were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating / effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA, private treatment records and reports, as well as records from the Social Security Administration (SSA) have also been obtained.  The Veteran was provided with VA medical examinations in in October 2003, July 2005, and November 2008.  Those examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Entitlement to Higher Initial Ratings for PTSD

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period of the appeal.  

The appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, as here, "staged" ratings may be assigned for separate periods.  Id.  

As detailed above, the Veteran was initially granted service connection for PTSD with a 30 percent disability rating effective March 17, 2003.  That 30 percent rating was subsequently increased to 50 percent with the same effective date.  The Veteran asserts that, for the period between March 17, 2003 and November 23, 2008, his symptoms warrant a disability rating in excess of 50 percent.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2014).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the United States Court of Appeals for Veterans Claims (Court) rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995). 

A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores in the range of 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Factual Background

The evidence of record includes records from the Social Security Administration pertaining to the Veteran's request for disability benefits for spine disabilities.  These records include a December 2002 private treatment record in which it was noted that the Veteran had remained out of work following a motor vehicle accident.  It was noted that when asked, the Veteran stated that he did not feel his back was strong enough to return to work.  

During an October 2003 VA examination, the Veteran stated that his parents were deceased and that he kept in touch with a sister.  He noted that he married in 1979 but had been separated for the previous nine years.  When asked why the marriage dissolved, the Veteran stated that his wife was a shop-alcoholic and they lost their house.  He indicated that he had not worked since 2001, and was on disability.  

Regarding legal history, he related that he had been charged with assault for hitting a fellow employee on the job; he indicated that he received probation.  With respect to medical history, the Veteran reported that he had minor cerebrovascular accident four or five years previously.  He noted that he had been admitted to a psychiatric hospital following a suicide attempt in 1973; he indicated that he had not received psychiatric treatment since then.  

On mental status examination, the Veteran complained of trouble sleeping, nightmares, minimal appetite, recurrent and intrusive distressful thoughts about Vietnam, flashbacks, difficulty concentrating, irritation, and avoidance of thoughts, feelings, crowds, and parties.  He indicated he had one friend and felt detached from other people.  He stated that he was unable to feel any emotion.  He also complained of irritability and reported he got mad very easily.  The diagnosis was chronic PTSD, with an assigned GAF score of 50.  

VA medical treatment records dated from September 2003 to August 2004 note that the Veteran was repeatedly found to be alert and oriented.  In July 2004, the Veteran complained of memory loss. 

During an August 2004 neuropsychology consultation it was noted that the Veteran had been referred for an evaluation given reports of memory difficulties, alcohol abuse, and past head injuries.  The Veteran reported both memory and organization problems, noting that it was common for him to forget what he had been asked to purchase at a store when he arrived there.  With respect to previous head injuries, the Veteran indicated that he was injured in a drunken driving accident in addition to five other motor vehicle accidents.  He indicated that he had suffered a stroke five or six years previously.  He also reported that he had rolled a concrete truck and was thrown into the dashboard and experienced loss of consciousness.  He noted that since that incident, he had been unable to work.  Upon examination, the examiner reported that the Veteran was casually dressed, very pleasant throughout the evaluation and easily established rapport with the examiner.  It was noted that the Veteran was able to maintain a socially appropriate conversation, and responded well to both verbal and nonverbal cues.  

The examiner noted that at times the Veteran took a little longer than normal to fully "process" what he was being instructed to do, but that he did not seem to become frustrated by his presented tasks, and worked rather calmly on each presented task.  After multiple tests, the examiner found that the Veteran's overall intellectual abilities, general memory functions, and neuropsychological evaluations were in the average range of performance.  He concluded that based on the reported history, the Veteran was functioning at a much higher cognitive level than what might be expected.  He noted that as a whole, the Veteran's deficits were subtle.

In January 2005 the Veteran was noted by a VA physician to be alert and oriented, and in no acute distress.

During a July 2005 VA examination, the Veteran reported that since his October 2003 examination, he had not had any psychiatric or medical hospitalizations, and that he was not engaged in treatment for PTSD.  He reported that he liked living alone, did not like social gatherings, and avoided crowds and loud places.  He reported that his sleep was interrupted with nightmares occurring once per month.  He endorsed flashbacks occurring when he saw certain programs on television.  He noted that certain smells or seeing the Brandywine River triggered intrusive thoughts.  

He stated that he had no social life and he preferred it that way.  He noted that he had one friend from alcoholics anonymous.  He related that he had never had trouble getting jobs and that he was fired for missing time due to his drinking.  He also reported that he was violent in the workplace in 2000 and was charged with an assault and had to undergo anger management and one year probation.  He indicated that he was independent in his activities of daily living.  He denied any particular hobbies.  

Upon examination, the examiner reported he was groomed and neat in appearance, oriented and cooperative.  Affect was constricted and almost flat and moody as claimed by the Veteran.  There was no evidence of psychosis.  Thinking was goal directed and relevant.  The Veteran had no trouble with serial sevens; concentration was good.  He was fully oriented and was able to abstract.  He did not exhibit any significant cognitive defects.  He denied any suicidal or homicidal ideations.  The diagnosis was PTSD, with an assigned GAF score of 50, which the examiner noted was evidenced by his serious impairment in social function, and inability to have committed relationships. 

A January 2006 VA social worker note indicates that the Veteran was seen for a PTSD session.  The social worker noted that the Veteran's inconsistent sleep cycles dictated what he did and did not do on a daily basis.  

A January 2006 VA mental health consultation note indicates that the Veteran had not slept since awakening the previous morning.  He also endorsed times when he talked too much and got on peoples' nerves.  The Veteran additionally reported racing thoughts.  Mental status examination revealed no signs of mania, depression, severe anxiety, or psychosis.  The assessment was PTSD and rule out bipolar disorder.

In February 2006 the Veteran reported to his VA social worker that his sleep disturbance and intrusive thoughts increased during the summer of 2005 and he could not figure out why.  

In February 2006, the Veteran asserted that he had highs and lows and sometimes could not stop talking when into a subject that interested him.  He reported that he was socially isolated, though he did enjoy being in "some" company of others under limited situations, such as when he chose the encounter. 

In May 2006, a VA primary care annual evaluation included a PTSD screen.  The Veteran indicated that in the previous month, he had not had nightmares, intrusive thoughts, or avoidant behaviors.  He denied having been constantly on guard, watchful, or easily startled.  He also denied feeling numb or detached from others.  The provider concluded that the PTSD screen was negative.

The Veteran was noted to be alert and oriented by a medical provider in May 2006.

During a May 2007 VA follow-up, the Veteran denied suicidal intent, but admitted to feelings of depression and wanting to give up.  He had no active suicide plan.  The Veteran was noted to live alone with limited support networks. 

A June 2007 VA social worker's note indicates that the Veteran kept himself busy driving friends to medical appointments so that he could get out of his apartment for stimulation.  He was noted to be very passionate about his political and war related viewpoints and was also very knowledgeable about past and current world events.  He reported that he enjoyed attending group therapy when he was able.  He denied suicidal ideation and noted that he would not be capable of such, but admitted to not caring whether he died.

In a June 2007 VA medical progress note, the Veteran reported that he did not care if he woke up in the morning, but that he had no suicidal ideations.  He related that he was too "scared" of doing that. 

October and November 2007 VA medical records indicate that the Veteran was alert and oriented, and in no acute distress.  

In a January 2008 letter, the Veteran's friend, J. B., indicated that he was in contact with the Veteran on a daily basis, and that he had noticed in the previous several years that the Veteran continually talked about Vietnam.  The author noted that the Veteran's mind would turn to Vietnam in the middle of a conversation.  He also related that the Veteran had told him about his nightmares. 

In March and September 2008 the Veteran was noted to be alert, oriented, and in no acute distress.

During a November 2008 VA examination, the Veteran reported having a hard time feeling close to others and that he was a "loner" who preferred to be alone at home.  He noted that he got along with his step son.  He stated that if someone asked him for help, he would make an effort to leave his home.  He reported that he was easily angered and provoked, and he worried that he could lash out physically.  He indicated that he was more withdrawn in the last several years and that he made a point to avoid crowds and public events. He noted that he had once bowled on a league, but that he had lost interest and motivation to do many things and had no hobbies or interests.  He indicated that he watched television most of the day.  He reported that he had a single suicide attempt in the 1970s and that he hit a coworker and was arrested for assault in 2000, but had no episodes of violence during this review period.  

Upon examination, the Veteran was casually dressed, in disheveled clothes and with poor eye contact.  He displayed psychomotor activity including a hand tremor.  He was oriented, with unremarkable thought process, no delusions, average intelligence, and partial insight.  He had mumbled speech.  He was cooperative.  His affect was blunted and his mood was agitated and dysphoric.   He endorsed inappropriate behavior such as yelling at others in grocery stores and experiencing road rage and poor impulse control; however, he denied episodes of violence.  He endorsed auditory hallucinations.  He denied obsessive/ritualistic behavior and panic attacks.  He endorsed some homicidal and suicidal thoughts; he denied that he would act on his homicidal thoughts, noting that he had an appreciation for the consequences.  He also denied plan or intent with respect to his suicidal thoughts, noting that he wished he would die in his sleep.  

The examiner noted that the Veteran's impulse control was poor, noting that the Veteran was verbally and behaviorally impulsive with incidents of yelling at others and episodes while driving.  He indicated that there were some problems with activities of daily living such as severe interference with household chores and recreational activities, and moderate impairment of grooming, shopping, self-feeding, bathing, dressing, exercise, and driving.  He noted normal remote and recent memory and mildly impaired immediate memory.  He further noted recurrent and intrusive distressing recollections of events, recurring distressful dreams, recurrence of traumatic events, and intense psychological and physiological distress at exposure to internal or external cues that symbolize the traumatic event. 

The Veteran reported symptoms most days of a moderate to severe intensity.  The examiner diagnosed PTSD and assigned a GAF score of 35 based on serious symptoms and major impairment in several areas of functioning to include social and family relationships, judgment, thinking, and mood.  The examiner further noted there was not total occupational and social impairment due to PTSD signs and symptoms.

In August 2013, a private physician, M.L.C., M.D., conducted a two-hour diagnostic interview with the Veteran.  He noted that prior to the interview he completed a comprehensive review of the medical and service records as well as ancillary information.  Dr. C. stated that the Veteran had experienced intractable symptoms of PTSD since at least 2003 when he was first diagnosed, but in reality, far earlier.  He indicated that his review of the record and interview with the Veteran indicated that he had a pervasive and severely impairing mental illness for many decades, and certainly between the dates of March 17, 2003 and November 24, 2008.  He noted that the Veteran's symptoms during that period were essentially unchanged and continued to be severe through the present day.  He related that the medical record was extremely convincing on that point, and his interview with the Veteran confirmed the fact that the Veteran was, during the period in question, severely mentally ill and incapable of functioning in any employment setting due to his PTSD alone.  Dr. C. noted that although the Veteran appeared to have been reluctant to participate in regular mental health treatment, such was not a reflection of the severity of his symptoms.  

He indicated that it was quite common for the pervasively and severely mentally ill to decline or refuse engagement in comprehensive mental health care service due to impairment in judgment, insight, and functioning.  He stated that treatment records existing for the period between 2003 and 2008 showed that the Veteran had been not only completely occupationally impaired, but also extremely socially isolated, detached from others, unable to display any affect, and prone to volatile, angry, and potentially dangerous behavior.  He stated that those records also showed cognitive impairments marked by loss of focus, concentration, and attention to basic details of day to day life due to the Veteran's psychiatric illness.  He pointed out the Veteran's report of having assaulted a coworker in 2000, as well as extended periods of unemployment, and difficulty maintaining meaningful and gainful positions.  

He pointed to reports dated in July 2005 and February 2006 as indicating that the Veteran was isolated, incapable of appropriate interactions, and minimal contact with family and friends.  He interpreted the November 2008 VA examination report as evidence of incapacity to work and complete impairment from psychiatric illness since the previous 2005 examination.  He acknowledged the Veteran's other injuries, but stated that even if the Veteran never had a single other injury or medical illness, he would still have been 100 percent disabled from PTSD as the totally impairing symptoms were present from at least 2003 when he was diagnosed, but likely far earlier.  He stated that there was ample documentation that before the motor vehicle accident that initially forced him to stop working, the Veteran had poor impulse control on the job, had assaulted a coworker, and failed to function in even the most basic aspects of day to day society.  

In summarizing the relevant records, Dr. C. discussed the August 2004 neuropsychological evaluation.  He noted that the Veteran's cognitive functioning was not affected by his head injuries.  He also discussed the 2003 VA examination report, and pointed out that the diagnoses of chronic PTSD and substance dependence disorder, translated into 2013 nomenclature would be equivalent to the diagnosis of chronic PTSD, delayed onset, with dissociative symptoms and alcohol use disorder.  Dr. C. also noted that the 2008 VA examiner recorded a reported history marked by problem attendance, frequent firings, and difficulty establishing and maintaining cooperative relationships with coworkers.  He also noted that the 2008 examiner recorded a history of chronically irritable and depressed moods interfering with the Veteran's ability to bathe, dress, eat, maintain his home, leave the house, and socialize with others; as well as an inability to maintain a regular schedule of mental health care.  Dr. C. noted that in his extensive evaluation of the Veteran he described the same symptoms dating to far earlier than the date of the 2008 report, prior to his diagnosis of PTSD in 2003.  He noted that the Veteran described himself on the jobsite as volatile, dangerous, and unpredictable, with homicidal and suicidal thoughts.

On interview, the Veteran described longstanding suicidal thoughts and the strong desire to be dead after his return from service.  He indicated that he had frequent thoughts of harming others, and had actually done so on more than one occasion, although only one was officially reported.  He stated that he utilized social isolation as a mechanism to avoid hurting or killing other people.  He reported that he disliked himself intensely, felt he had no  meaningful existence, and had extensive despair, hopelessness, guilt, and shame, which he reported feeling since the early 1970s.  

In summary, Dr. C. stated that the Veteran's current symptoms did not miraculously appear at such a level of severity in 2008, but were present far earlier, likely dating back to 1973 when he was hospitalized after a suicide attempt, but at least since the official diagnosis of PTSD in 2003.  He pointed out that the history showed that as far back as 2000 the Veteran's symptoms of PTSD were so severe that he was "assaulting coworkers and behaving in a fashion that was completely untenable in a workplace or in society."  He urged that as of his 2003 diagnosis he was equally as impaired as he was in 2008.  He stated that while the Veteran functioned in an occupational environment since his discharge from active duty service until 2001, he was volatile, dangerous, mentally ill, and significantly impaired.  He speculated that if the Veteran had not experienced other medical problems he likely would have been forced to stop working due to his volatile and inappropriate behaviors, and by the time he began receiving even minimal treatment after his 2003 PTSD diagnosis, he would have been equally as unable to find and maintain gainful employment as he was currently strictly from his PTSD.  He further stated that the Veteran's symptoms were just as impairing in 2003 as they were in 2008.  

In a June 2015 report, Dr. C. stated that the record was reviewed and stated that the Veteran's motor vehicle accident was not a precipitating event leading to the Veteran's disability from work.  Dr. C. stated that, instead the Veteran used the motor vehicle accident as an excuse to leave work as he had been contemplating leaving secondary to emotional disarray.

Dr. C. reported that the symptoms causing the Veteran such discomfort were documented in the October 2003 compensation and pension examination which noted that the Veteran could drive somewhere and suddenly felt as though he was back driving a truck on a convoy.  He explained that the Veteran has long been experiencing extensive symptoms of PTSD since 1968 to include flashbacks, nightmares, hypervigilance, an escalated startle response and all the classic signs and symptoms of PTSD.  It was noted that by the time the Veteran left the occupational environment he had become violent, dangerous, unpredictable, impulsive and assaultive and too profoundly mentally ill to continue working which was most overtly manifested by his assault on a co-worker.

The examiner stated that the Veteran's July 2005 VA examination noted the Veteran's unstable work history and reported that he was fired from multiple jobs due to his alcohol use disorder.  The examiner noted that, like many combat veterans, the Veteran used alcohol extensively and throughout the early 1970s and that it was intimately intertwined with his PTSD.  The examiner stated that the combination of PTSD and alcohol use led to his job terminations early and that in the Veteran's case that combination led to many of his job terminations early on and that individuals with mental illness and substance use disorders were exponentially volatile, dangerous, unpredictable, refractory to treatment and unmanaged.  But that as he had been in remission it did not describe his later work conflicts.

The examiner stated that in a previous assessment he noted that the Veteran was incapable of working due to the severity of his mental illness by 2003 and that he most certainly would not have been considered to be functioning appropriately noting that he had previously assaulted a coworker and was fired from multiple jobs and had to take anger management classes.  He stated that the Veteran had purposefully isolated himself "in order to avoid situations where he might become violent" it was noted that he experienced depression and thoughts of wanting to give up.  The examiner noted that it was surprising that the Board relied on scattered records indicating that the Veteran was alert and oriented and that this was in no way a reflection of a lessening of his symptoms.  Dr. C. asserted that just because the Veteran did not present as psychotic on interview did not demonstrate that he was not suffering from severe symptoms and that in fact psychosis was not a symptoms associated with PTSD.

Dr.C. stated that the Veteran's responses were blunted which was consistent with significant neurovegetative symptoms of depression and emotional distance and numbing.  It was noted that there were reports of the Veteran minimizing his symptoms, as noted that in a June 2007 treatment note that the Veteran was historically closed with true emptions and would open up a little bit at a time and that the buddy statement from J.S. demonstrated that the Veteran had problems expressing himself which led VA to underestimate the severity of the impact of the Veteran's PTSD.

The examiner stated that VA incorrectly relied heavily on the Veteran's social contacts suggesting that several inconsequential activities such as transporting friends to medical appointments and enjoying attending PTSD groups which were a necessary part of his therapy represented a remission of his PTSD however the "vast majority of medical evidence describes [the Veteran] as experiencing extensive social isolation, detachment from others, avoidance of crowed and locations outside of his home, and avoidance of any basic social engagements."  It was noted that these were not markers of remission or demonstrating his ability to return to work.

Analysis

Following a careful review of the lay and medical evidence, the Board, resolving all reasonable doubt in the Veteran's favor, finds that an initial 70 percent schedular rating, and no more, is warranted for the Veteran's PTSD prior to November 24, 2008.  

In reaching this determination, the Board notes that the Veteran's psychiatric symptoms include suicidal and homicidal ideation, sleep impairment, irritability, impaired memory and difficulty concentrating.  Further, the evidence shows that the Veteran is socially impaired, with relationships with his sister and one friend.  Moreover, Dr. C reported that the Veteran's symptoms had been this severe since 2003.  Further, in light of the GAF scores, the Board, as a finder of fact, concludes that the evidence most closely approximates the symptomatology listed in the 70 percent schedular rating criteria.

The Board finds, however, that the preponderance of the evidence is against entitlement to a schedular evaluation in excess of 70 percent.  The lay and medical evidence shows that the Veteran does not have gross impairment in thought processes or communication nor persistent delusions or hallucinations.  In addition, he has not exhibited grossly inappropriate behavior and he is not a persistent danger of hurting self or others.  The evidence also indicates that his psychiatric disability is not productive of an intermittent inability to perform activities of daily living; or that he is disorientated to time or place, that he has memory loss for names of close relatives, own occupation, or own name.  As such, the preponderance of the evidence is against entitlement to a total schedular rating.




ORDER

Subject to the law and regulations governing payment of monetary benefits, effective March 17, 2003, an initial 70 percent schedular rating for PTSD is granted.


REMAND

As noted above, the issue of entitlement to a total disability rating based on individual unemployability is presently being developed by the AOJ.  Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such the issue is remanded to the RO.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

Alongside its consideration of entitlement to TDIU, readjudicate the issue of entitlement to an extraschedular rating for PTSD.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


